Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 18-19 is/are rejected under 35 U.S.C. 102(a)(!) as being anticipated by Baek (20150187699)


    PNG
    media_image1.png
    448
    719
    media_image1.png
    Greyscale

Regarding claim 16, Baek teaches an semiconductor device comprising: 
a first interlayer dielectric layer (3, par. 48) disposed over a substrate (1); 
metal wirings (10A) embedded in the first interlayer dielectric layer and including a first wiring (please see the plurality of 10a in the figure above) and a second wiring (please see the plurality of 10b in the figure above); 
a second interlayer dielectric layer (11) disposed over the first interlayer dielectric layer and the metal wirings; 
a first air gap (AG2) formed by the second interlayer dielectric layer and disposed adjacent to the first wiring and facing the second wiring (see AG2 adjacent 10b and facing 10a); and 
a second air gap (AG1) formed by the second interlayer dielectric layer and disposed adjacent to the first wiring and not facing the second wiring (see AG1 adjacent 10a and not facing 10b).
Regarding claim 18, Baek teaches an semiconductor device of claim 16, wherein multiple first air gaps are disposed adjacent to the first wiring and facing the second wiring (see figure above). 
Regarding claim 19, Baek teaches asemiconductor device of claim 16, further comprising an etch-stop layer (9) disposed between the first interlayer dielectric layer and the second interlayer dielectric layer (par. 59 teaches that 9 protects 10a from the tch back step);

Allowable Subject Matter
Claims 1-15 allowed.

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CALEB E HENRY/Primary Examiner, Art Unit 2894